              Case 3:19-cv-04752-JCS Document 70 Filed 09/13/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ELIZABETH D. KURLAN (CABN 255869)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7298
 6        Fax: (415) 436-6748
          elizabeth.kurlan@usdoj.gov
 7
   Attorneys for Defendant
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12   ARMANDO TORRES,                                 )     No. 3:19-cv-4752 JCS
                                                     )
13           Plaintiff,                              )     STIPULATION OF DISMISSAL WITH
                                                     )     PREJUDICE
14       v.                                          )
                                                     )
15   ANTONY J. BLINKEN, in his official capacity )         Hon. Joseph C. Spero
     as Secretary of State, United States Department )
16   of State,                                       )
                                                     )
17           Defendant.                              )

18          Plaintiff and Defendant (collectively, “the parties”), stipulate to the dismissal of this lawsuit in its
19 entirety, with prejudice. On July 30, 2021, the parties executed a Settlement Agreement. The parties

20 agree that each has complied with the terms of the Settlement Agreement. Specifically, on August 17,

21 2021, the U.S. Department of State issued to Plaintiff a U.S. passport book, and Plaintiff confirmed

22 receipt. Accordingly, pursuant to Paragraph 6 of the Settlement Agreement, the parties hereby stipulate

23 to dismissal of this action, with prejudice.

24 DATED: September 3, 2021                                 Respectfully submitted,
25                                                          STEPHANIE M. HINDS
                                                            Acting United States Attorney
26

27

28

     STIPULATION TO DISMISS
     3:19-cv-04752-JCS                                 1
             Case 3:19-cv-04752-JCS Document 70 Filed 09/13/21 Page 2 of 2




 1
                                                                       /s/ Elizabeth D. Kurlan*
 2                                                                     ELIZABETH D. KURLAN
                                                                       Assistant United States Attorney
 3
                                                                       Attorneys for Defendant
 4

 5 DATED: September 3, 2021                                            PRERNA LAL, ESQ.
 6                                                                     /s/ Prerna Lal
                                                                       PRERNA LAL
 7
                                                                       Attorney for Plaintiff
 8
                                               S DISTRICT
                                             TE
 9                                         TA             C




                                                                        O
                                      S




                                                                         U
                                     ED




                                                                          RT
10   Dated: September 13, 2021                                 ERED
                                 UNIT




                                                     O ORD
                                          IT IS S



                                                                                 R NIA
11
                                                                    Spero
                                                          seph C.
                                 NO




                                               Judge Jo
12                                                                              FO
                                  RT




                                                                            LI

                                          ER
                                      H




                                                                            A


                                                                            C
13                                             N
                                                   D IS T IC T O
                                                                 F
                                                         R
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO DISMISS
     3:19-cv-04752-JCS                                        2
